Citation Nr: 0108300	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-06 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for service-connected 
right pneumothorax.



REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1964 and from November 1964 to November 1968.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

The present case arises from a November 1998 rating decision 
which continued the noncompensable rating assigned for 
residuals of right pneumothorax.  The veteran expressed 
disagreement with this rating in September 1999.  A SOC was 
issued in December 1999 and a substantive appeal was received 
in January 2000.


REMAND

The veteran first applied for VA benefits in November 1969, 
when he sought service connection for, inter alia, right 
pneumothorax.  In March 1970, service connection was granted 
for this injury and it was determined to be noncompensable.

In October 1992, the veteran submitted an informal claim for 
a compensable rating for his lung condition after being 
hospitalized for right lung empyema at VA Medical Center 
(VAMC) Montgomery, AL.  In December 1992, the veteran 
submitted additional medical records from VAMC Birmingham, AL 
for a second hospitalization for right lung empyema.  During 
the course of this hospitalization, the veteran underwent a 
right thoracotomy with decortication.

In September 1997, the veteran submitted an informal claim 
seeking a compensable rating for his lung condition.  The RO 
obtained copies of the veteran's medical records from VAMC 
Birmingham and VAMC Montgomery.  In September 1998 the 
veteran underwent a VA medical examination for increased 
rating purposes, at which time he complained of a history of 
lung problems beginning in 1964 with right pneumothorax.  
Following the examination and testing, the veteran was found 
to have normal pulmonary function.  However, the examiner 
noted that he did not review the claims file or the veteran's 
service medical records prior to the examination.  In a 
rating decision issued in November 1998, the RO continued the 
denial of a compensable rating for the veteran's disability.

In reviewing the foregoing evidence, the Board notes that the 
veteran informed the VA examiner that he has been treated at 
the VA Pensacola Satellite Clinic in Panama City.  The 
veteran also claimed that he has had episodes of bronchitis 
and bronchopneumonia, at least two times a year, and has been 
ill for approximately 2 to 3 weeks, which required treatment 
by antibiotics.  However, records relating to these alleged 
treatments have not been associated with the claims file.  
Furthermore, the Board notes that when the veteran was 
examined in September 1998 for VA purposes, the examiner did 
not have the claims file containing the veteran's medical 
records before him.  As reflected in the VA examiner's 
report, without reviewing the veteran's claims file, the 
examiner could not make a definitive determination regarding 
the etiology of the veteran's current symptoms.  Under these 
circumstances the Board believes that the veteran's present 
condition cannot be properly evaluated without a thorough 
review of his medical history.  Therefore, the Board 
concludes that on remand the RO should schedule the veteran 
for a VA examination to precisely determine the residuals of 
the veteran's right pneumothorax.

In addition, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992).

Although the delay occasioned by this Remand is regrettable, 
for the reasons set forth above, this case is being remanded 
to the RO for the following:

1. The RO should contact the veteran in 
writing and ask him to identify the 
physicians and facilities that have 
treated him for respiratory conditions 
since his discharge from service in 
1968.  After obtaining any appropriate 
authorizations, the RO should attempt 
to obtain and associate with the 
claims file the records the veteran 
identifies.  In any case, however, the 
RO should attempt to obtain copies of 
any VA medical records pertaining to 
the veteran from the Pensacola VA 
Satellite Clinic in Panama City, FL.

2. The RO should schedule the veteran for 
an examination of the residuals of his 
right pneumothorax.  All tests and 
consultations deemed necessary by the 
examiner for diagnostic or other 
purposes must be conducted.  The 
examiner must ensure the examination 
includes FEV-1, FEV-1/FVC and DLCO 
(SB) tests.  The examiner must render 
an opinion in the examination report 
as to whether there is a nexus between 
the veteran's current symptoms and the 
right pneumothorax sustained in 1964.  
If the examiner is unable to render 
his opinion in terms in terms of 
certainty, then he or she should 
express it in terms denoting a range 
of probability.  For example, for each 
current symptom, stating it "might 
be" or "could be" related to the 
right pneumothorax is not as helpful 
to adjudicators as stating that it is 
"likely" or "very likely" or 
"unlikely" that the symptom is 
related to the right pneumothorax 
sustained in service.  The opinion 
should be supported by reference to 
pertinent evidence and a complete 
rationale, with reference to 
supporting records should be provided.  
Before evaluating the veteran, the 
examiner must review the claims file, 
including the VA examination conducted 
on September 25, 1998.  A notation to 
the effect that this review of the 
record was accomplished should be 
included as part of any examination 
report.

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further assistance in processing of this 
case in light of the changes in the law, 
the RO should refer to any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, 
among other things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.

Thereafter, the RO should review the evidence and enter its 
determination as to whether an increased rating is warranted 
for the residuals of right pneumothorax.  If the benefit 
sought on appeal remains denied, the veteran and his 
representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


